 In theMatter ofTHE EGRY REGISTER COMPANYandUNITED ELEC-TRICAL, RADIO&MACHINE WORKERS OF AMERICA, DISTRICTCOUNCILNo. 7, LOCAL No. 806Case No. C-586.-DecidedMay 03, 1938AutographicRegister and Supplies Manufacturing Industry-Settlement:based on stipulation providing for reinstatement and back pay-Order: basedon stipulation.Mr. W. J. Perricelli,for the Board.Estabrook, FinnceMcKee, by Mr. Hubert A. Estabroolc,of Dayton,Ohio, for the respondent.Mr. K. M. Kirkendall,of Dayton, Ohio, for the United.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the United Elec-trical & Radio Workers of America,' herein called the United, theNational Labor Relations Board, herein called the Board, by PhilipG. Phillips, Regional Director for the Ninth Region (Cincinnati,Ohio), issued a complaint dated April 27, 1938, against The EgryRegisterCompany, Dayton, Ohio, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3), and Section 2 (6) and (7), of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, accompanied by notice of hearing, were duly served uponthe Company and the United.On April 30, 1938, the respondent filed its answer to the complaintadmitting that it was engaged in interstate commerce within themeaning of the Act, and denying that it had committed any of the un-fair labor practices alleged in the complaint.On May 2, 1938, therespondent filed a motion with the Regional Director that the corn-'The correct name of the United is United Electrical, Radio and Machine Workers ofAmerica, District Council No. 7, Local No. 806.387 388NATIONAL LABOR RELATIONS BOARDplaint be made specific in certain details.The Regional Directordenied the motion.The ruling of the Regional Director is herebyaffirmed.Pursuant to notice a hearing was held in Dayton, Ohio, on May5, 6, 7, and 9, 1938, before Charles W. Whittemore, the Trial Exam-iner duly designated by the Board. The Board, the respondent, andthe United were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all the parties.On May 9, 1938, the Board, the respondent,and the United entered into the following stipulation :It is hereby stipulated and agreed by and between The EgryRegister Company, W. J. Perricelli, Attorney, National LaborRelations Board, and the United Electrical, Radio and MachineWorkers of America, District Council No. 7, Local No. 906,that:A. JURISDICTIONAL FACTSI.The Egry Register Company of Dayton, Ohio, hereinaftercalled the respondent, is and has been since June 1, 1928, a cor-poration, organized and existing under and pursuant to the lawsof the State of Ohio, having its' principal offices and place ofbusiness at Dayton, Ohio.II.The respondent is, and, has, been at all times , mentionedherein in the business of manufacturing, selling and distributingautographic registers, supplies and systems therefor.III. The respondent operates a manufacturing plant at Day-ton, Ohio, hereinafter called the Dayton plant, and has agentstaking orders for respondent's products in most of the states inthe United States, in England, France, Cuba and Brazil, and inmany other foreign countries.The Egry Register Company,respondent herein, operates a subsidiary plant in Toronto,Ontario, Canada.IV. During, the period between June ^ 1, 1937, and January 1,1938, the,.respondent manufactured and, processed- at the Daytonplant and caused to be sold in both interstate and foreign com-merce finished autographic registers and supplies and systemstherefor in excess of $500,000.00 in volume.V. Of the goods so manufactured, processed and sold in theabove mentioned period, over80%was shipped to destinationsother than the State of Ohio in the United States of America,and in foreign countries.shipped by rail, interstate carrier, or ocean, transportation. DECISIONS AND ORDERS389VII. During the above mentioned period the company pnr-. chased the following principal raw materials, to-wit : auto-grapic registers and parts therefor, printing ink, carbon paper,paper and necessary sundry supplies for use in its manufacturingand processing of the articles previously described, the sourcesof these raw materials all being within the United States; ap-proximately 331/3% of the raw materials is purchased outside ofthe State of Ohio. -Delivery of raw materials is made to theDayton plant by interstate carrier or otherwise.VIII. The percentage of goods above mentioned as havingbeen-shipped from the Dayton plant by the respondent to pointslocated in other states other than the State of Ohio, and the per-shipped to the Dayton plant of the respondent from points lo-cated outside the State of Ohio, is substantially equivalent toshipments to and from the Dayton plant in similar periods sincethe effective date of the National Labor Relations Act.IX. The respondent employs approximately 200 people whoare approximately all engaged in the manufacturing, processingand distributing of the goods of the respondent mentioned in theprevious paragraph.B. LABOR ORGANIZATION AND EMPLOYEE STATUSX:.The,.Uliited^.,,Electrical,Radio., andMachineWorkers ofAmerica, District Council No. 7, Local #806,, affiliated with theCommittee for Industrial Organization, is a labor organizationwithin the meaning of Section 2, Subdivision (5) of the' Act.XI. Hugo Schwieterman, Alfred Degen and George Gary areemployees of the respondent within the meaning of Section 2,Subdivision (3) of the Act.C. CONSENT TO THE ENTRY OF BOARD ORDER:..XII.The,, respondent -shall permit and consent, and herebyand herein does permit and consent, to the entry, by the NationalLabor Relations Board, of the followingORDERUpon the pleadings, the transcript of the record in thismatter, and pursuantto Section 10, Subdivision (c) of theNational Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, The Egry RegisterCompany, andits officers,agents,successors and assigns, shall 390NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouragingmembership in the United Electrical,Radio and Machine Workers of America, District Council No.7, Local#806, or any other labor organization of its employees,by discharging,refusing to reinstate,or otherwise discriminat-ing against its employees in regard to hire or tenure of employ-ment or any term or condition of employment;(b)Offering,soliciting,entering into, continuing,enforcingor attempting to enforce any contracts of employment withits employees executed with the design,intent or purpose ofinterfering with, restraining,or coercing its employees in theexercise of the right to self-organization,to form, join or assistlabor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.(c) In any other manner interfering with,'restraining, orcoercing its employees in the exercise of the right to self-organi-zation, to, form, join or'assist labor organization; 'to bargaincollectively through representatives of their ownchoosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed inSection;7; of, the National LaborRelations Act.2.Take the following affirmative action, which the National-'Labor Relations Board findswilleffectuate.the, policies of the'Act(a)Offer to HugQ-Schwieterman,AlfredDegen and GeorgeGary and to each,of them immediate and full reinstatement totheir former positions with all rights and privileges previouslyenjoyed, and make whole said employees for any loss of paythey hiffi e suffered'by reason of their'discharge by payment toeach of them,respectively,of a sum of money equal to thatwhich each would'normally have earned from'the date of hisdischarge to 'the date of -such offer of 'reinstatement computedon the basis of their respective weekly wages,less any'amountsearned subsequent to the date of discharge.(b)Pay toHugo Schivieterman,Alfred Degen and GeorgeGary the sum set after each of their names :Alfred Degen----- --- ---------------------------$654.75George Gary-------------------------------------$654.75Hugo Schwieterman -----------------------------$701.73which is thecalculated and agreed upon sum and referred to inParagraph 2 (a) herein. DECISIONS AND ORDERS391(c)Furnish the Regional Director of the Ninth Region ofthe National Labor Relations Board satisfactory proof of thepayment aforesaid in Section 2, Sub-section (b) of this orderwithin thirty (30) days after such payment is made.(d)Post notices in conspicuous places through its Daytonplant stating that :(1)The respondent will cease and desist in ,the manneraforesaid; and (2) that such notices will remain posted for aperiod of at least thirty (30) .consecutive days from the date ofposting.-(e)Notify the Regional Director for the Ninth Region ofthe National Labor Relations Board in writing within ten (10)days from the date of this order what steps the respondent hastaken to comply herewith.D. CONSENT TO ENFORCEMENT ORDERXIII. In the event an order of the Board is entered hereonand it becomes necessary in order, to enforce its terms and pro-visions to file a petition for enforcement of the Board's' orderin the Sixth Circuit Court of the United States Circuit Courtof Appeals by the National Labor Relations Board, the respond-ent,The Egry Register Company herein consents and agreesthat an enforcement order of the said court, embodying ,theterms-and provisions of-the Board's order, may be entered uponthe Board's order, without further notice of the application bythe Board for such -enforcement order.E. STIPULATION SUBJECT TO BOARD APPROVAL'XIV. All stipulations herein made and the terms and provi-sions thereof are made subject to the approval of the NationalLabor 'Relations Board.,'On May 12, 1938, the Board, pursuant to Article II, Section 37,of National Labor Relations Board Rules and Regulations-Series1,as amended, directed that the proceeding be transferred to andcontinued before it.The Board hereby approves the foregoingstipulation and the terms and provisions thereof.ORDERUpon the pleadings, the transcript of the record in this matter,includingthe stipulation set forth above, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor.106791-38-vol vii--26 392NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the respondent, The Egry Reg-ister Company, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Electrical, Radio &Machine Workers of America, District Council No. 7, Local No. 806,or any other labor organization of its employees, by discharging,refusing to reinstate, or otherwise discriminating against its em-ployees in regard to hire or tenure of employment or any term orcondition of employment ;(b)Offering, soliciting, entering into, continuing, enforcing orattempting to enforce any contracts of employment with its em-ployees executed with the design, intent or purpose. of interferingwith, restraining, or coercing"its employees'-iii the' exercise' of -theright to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual.aid- or,, protection, as guaranteed in Section 7 of the National LaborRelations' Act.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer to Hugo Schwieterman, Alfred Degen and George Garyand to each of them immediate and full reinstatement to their formerpositions with all rights and privileges previously enjoyed, and makewhole said employees for any loss of pay they have suffered byreason of their discharge by payment to each of them, respectively,of a sum of money equal to that which each would normally haveless any amounts earned subsequent to the date of discharge;(b)Pay to Hugo Schwieterman, Alfred Degen and George Garythe sum set after each of their names :Alfred Degen-------------------------------------------$654.75George Gary -------------------------------------------$654.75Hugo Schwieterman ------------------------------------$701.73which is the calculated and agreed upon sum and ref erred to in para-graph 2 (a) herein;111 'j,ons Board satisfactory proof of the paymentNational Labor Relati DECISIONS AND ORDERS393aforesaid in section 2, subsection (b) of this order within thirty (30)days after such payment is made;(d) Post notices in conspicuous places throughout its Dayton plantstating that (1) the respondent will cease and desist in the manneraforesaid; and (2) that such notices will remain posted for a periodof at least thirty (30) consecutive days from the date of posting;(e)Notify the Regional Director for the Ninth Region of theNational Labor Relations Board in writing within ten (10) days fromthe date of this order what steps the respondent has taken to complyherewith.